Citation Nr: 1828505	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  09-44 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a result of exposure to herbicide agents.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a renal cyst and benign prostatic hypertrophy (BPH), to include as a result of exposure to herbicide agents. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a result of exposure to herbicide agents, and to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a renal cyst and benign prostatic hypertrophy, to include as a result of exposure to herbicide agents.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and to include as a result of exposure to herbicide agents.  

7.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicide agents, and to include as secondary to service-connected diabetes mellitus, type II.  

8.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to March 1972, including service in the Republic of Vietnam.

In February 2018, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
The issues of service connection for peripheral neuropathy; for hypertension; and for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1999 rating decision denied service connection for a renal cyst and benign prostatic hypertrophy.  The Veteran did not perfect an appeal on these issues, and new and material evidence was not submitted within the appeal period.

2.  The evidence received since the October 1999 denial relates to an unestablished fact necessary to substantiate the claims for service connection for a renal cyst and benign prostatic hypertrophy and for service connection for peripheral neuropathy of the bilateral upper and lower extremities and raises a reasonable possibility of substantiating the claims.

3.  A March 2006 rating decision denied service connection for hypertension. The Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.

4.  The evidence received since the March 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.

5.  Throughout the course of the appeal, treatment of the Veteran's diabetes mellitus, type II, has required restricted diet only.  It has never required insulin or oral hypoglycemic agents.

6.  The evidence of record fails to show a genitourinary disability, to include BPH and a renal cyst, that either began during or was otherwise caused by the Veteran's military service. 
CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied service connection for a renal cyst and benign prostatic hypertrophy and service connection for peripheral neuropathy of the bilateral upper and lower extremities is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999). 

2.  The March 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).   

3.  New and material evidence has been received to reopen the previously denied claims for service connection for a renal cyst and benign prostatic hypertrophy, service connection for peripheral neuropathy of the bilateral upper and lower extremities, and service connection for hypertension.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

4.  The criteria for service connection for BPH or a renal cyst have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017). 

5.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for a renal cyst and BPH and service connection for peripheral neuropathy of the bilateral upper and lower extremities are based on the same factual bases as the previously denied claims for service connection for a renal cyst and BPH and service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Those claims were denied in an October 1999 rating decision on the basis that the Veteran had not presented evidence of nexuses between the claimed disabilities and his active service.  The Veteran did not perfect appeals on these issues, nor did he submit new and material evidence within sixty days following the statement of the case affirming the rating decision's denials.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen these claims.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Likewise, the claim for service connection for hypertension is based on the same factual basis as the previously denied claim for hypertension, to include as secondary to PTSD.  That claim was denied in a March 2006 rating decision, also on the basis that evidence of a nexus between the claimed disability and the Veteran's active service or service-connected PTSD was not of record.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within the year following the rating decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen this claim, as well.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The pertinent evidence received since the above discussed denials includes VA examinations for these particular disabilities, VA treatment records, and lay statements and testimony from the Veteran about the onset of these disabilities being in service or within the year following discharge.  The Veteran's statements and testimony is presumed credible for the limited purpose of reopening the claim, and when this is done, his assertions of a possible onset in service raises a reasonable possibility of substantiating his claims for service connection.  Thus, as new and material evidence has been received, the claims for service connection for a renal cyst and BPH, service connection for peripheral neuropathy of the bilateral upper and lower extremities, and service connection for hypertension are reopened.   

II.  Service Connection

The Veteran is seeking service connection for a renal cyst and benign prostatic hypertrophy.  The Veteran contends that after separating from service, in either 1973 or 1974, he was given a physical examination when he applied for a job and was first told he had hematuria.  He did not seek treatment for the condition until the late 1990s, when he was diagnosed with a renal cyst and BPH (enlarged prostate).  The Veteran has asserted that the condition resulted from an assault he suffered in service on December 24, 1971.  On that date, he was attacked by a group of men and kicked multiple times in the head.  He suffered a concussion.  Service treatment records show that he was beaten about the head and upper trunk and abdomen and lost consciousness.  Alternatively, the Veteran has asserted that the renal cyst and benign prostatic hypertrophy were a result of his herbicide agent exposure in Vietnam.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Further, a veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  Certain enumerated chronic diseases associated with exposure to herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to herbicides.  38 C.F.R. § 3.309(e).  Of note, prostate cancer is a disease that VA regulations include on the presumptive list.  No other genitourinary disease or condition is on the list.

Service treatment records confirm that the Veteran was involved in a fight in service on December 24, 1971, where he was attacked by a group of men and kicked multiple times in the head.  He suffered a concussion as a result of the assault and was diagnosed with contusions and abrasions to the head.

The Veteran testified before a decision review officer in March 2010 that he was kicked in the abdomen during the in-service assault in December 1971.  Then he was discharged in March 1972 and when he applied for a job in the spring of 1974, he was given a physical and told he had blood in his urine.  He didn't have any symptoms or pain, nor did he seek further treatment until 1997 when he underwent a cystostomy and identified a cyst on his kidney. He believes the condition is related to the in-service assault.  

The Veteran was afforded a VA examination in March 2013 for the etiology of his renal cyst and benign prostatic hypertrophy.  The examiner was asked to opine as to whether the condition could be related to the in-service assault the Veteran suffered.  The examiner stated that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  The examiner explained that a review of hospital records following the assault revealed that the Veteran had multiple abrasions, contusions, which are superficial skin injuries, and otherwise the examination was normal.  No other abnormalities were detected at that time.  Further, there was no evidence in those records that the Veteran injured his inner body organs from the assault.  In addition, there is no medical literature to support that renal cysts are caused by trauma.  Medical literature says that "simple renal cysts are commonly observed in normal kidneys, with an increasing incidence as individuals age.  They are benign asymptomatic lesions that rarely require treatment.  The examiner also stated that there was no medical literature to support the contention that prostatic hypertrophy is caused by trauma.  He explained that the medical literature says that "older age and the presence of functioning leydig cells of the testes are essential for the development of benign prostatic hypertrophy."  Based on these facts, the examiner concluded there is no clinical evidence that the Veteran's claimed renal cyst and prostatic hypertrophy were caused by the in-service assault.

The Veteran testified before a decision review officer in February 2015 that he was first told he had hematuria in a 1973 physical examination when he applied for a mine position, but, because it was not visible to the naked eye, he could not have known exactly when it began.  He reported the hematuria has always been present in physical examinations since he began treating at the VA in the late 1990s.  He underwent a scope in 1998 and was scheduled for another in 2004 or 2005, but declined to undergo it at that time because it was such an invasive procedure.  As such, he doesn't know if there is now any other underlying condition, like prostate cancer, in addition to what was found in 1998.  

An addendum VA opinion was obtained in June 2015 to further clarify the etiology and extent of the Veteran's genitourinary condition.  Because the Veteran and his representative made statements at the February 2015 decision review officer hearing that it was possible that the Veteran now had prostate cancer underlying his hematuria, an opinion was received on such.  The examiner opined that there was no clinical evidence that the Veteran had prostate cancer.  He did have a diagnosis of benign prostatic hypertrophy.  The Veteran was involved in an altercation on December 24, 1971.  The injuries included him being kicked in the head and losing consciousness, documented as being beaten about the head, upper trunk and abdomen.  No mention was made in the medical records of an injury to the Veteran's genital area.  The examiner further stated that BPH is probably a normal part of the aging process in men.  It is caused by changes in hormone balance and cell-growth factors.  Genetics may also play a role.  This is especially true for severe BPH requiring surgery in men younger than 60.  Men who are older than 50 have a higher chance of developing BPH.  In review of medical literature regarding BPH and genital trauma (although no evidence of genital trauma is found here), there is no evidence to support a relationship between the two.  In conclusion, the Veteran's BPH was not caused by the altercation/beating that occurred while he was in the military.

The Veteran testified before the Board in February 2018 that the first time he was told he had hematuria was in 1973 when he had a physical examination when applying for a job. He did not seek further treatment for the hematuria until 1998.

Regarding a possible presumptive service connection due to herbicide agent exposure, the Veteran, having served in the Republic of Vietnam during the Vietnam Era, is presumed to have had exposure to herbicide agents.  However, the Veteran's renal cyst and benign prostatic hypertrophy is not prostate cancer, so service connection on a presumptive basis due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).   

Regarding a direct service connection, all VA examiners have opined against such a connection.  None of the Veteran's other medical records provide an opinion linking his renal cyst and BPH to his service-related assault, or any other aspect of his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a genitourinary disability like a renal cyst and BPH, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's renal cyst and BPH is related to his service, specifically his in-service assault, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to competently determine the etiology of his renal cyst and BPH.

The examiners have provided detailed explanations as to why the Veteran's renal cyst and BPH was not felt to be the result of his military service.  These opinions have not been challenged or undermined by any other medical opinions.  As such, they are given great weight.

The Board concludes that the weight of the evidence is against service connection for a renal cyst and BPH, and service connection is, therefore, denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his diabetes mellitus, type II, in a December 2013 rating decision, effective March 1, 2013,and assigned a 10 percent disability rating.  The Veteran appealed the assigned rating, arguing that a 20 percent rating was warranted.
 
The Veteran's diabetes mellitus is rated at 10 percent under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.  

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The rating criteria contained in Diagnostic Code 7913 are also "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, and restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.

As such, in order to warrant a rating in excess of 10 percent for diabetes mellitus, the Veteran's diabetes must require, at a minimum, insulin or an oral hypoglycemic agent.  That is not the case here.

The Veteran was afforded a diabetes mellitus VA examination in December 2013.  The examiner noted that the Veteran's diabetes mellitus was managed by a restricted diet; no other treatment was indicated.  The Veteran also denied any regulation of activities as part of his medical management of diabetes mellitus.   The examiner stated that the Veteran had no recognized complications of diabetes mellitus.

The Veteran testified before a Decision Review Officer in February 2015 that he was not on any medication for his diabetes mellitus.  He did not take insulin, but he did watch what he ate and exercised.

The Veteran testified before the Board in February 2018 that he is not on any medication for his diabetes mellitus and he has not been.  He has been watching his diet to manage his condition.

The Veteran's VA treatment records have also been reviewed, and they do not show that the Veteran's diabetes mellitus has required insulin or an oral hypoglycemic agent.  Considering the foregoing, the evidence does not show that the Veteran warrants a rating in excess of 10 percent for his diabetes mellitus, type II.  His diabetes mellitus has been managed by a restricted diet only, and he has not needed insulin or an oral hypoglycemic agent, which is the minimum requirement for a disability rating higher than that which he is currently assigned.  

The Board also finds that there is no evidence at this time to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  Although the December 2013 VA examiner stated that the Veteran has no recognized complications of diabetes mellitus, his claim for service connection for peripheral neuropathy of the upper and lower extremities is remanded below for further consideration as to its relatedness to the Veteran's diabetes mellitus, and the issue will be adjudicated upon receipt of the addendum VA opinion.  

As described, the criteria for a higher rating for diabetes mellitus have not been met and the Veteran's claim is denied.

  
ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened. 

New and material evidence having been received, the claim for service connection for renal cyst and benign prostatic hypertrophy is reopened. 

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is reopened.  

Service connection for BPH or a renal cyst is denied.

An initial disability rating in excess of 10 percent for diabetes mellitus, type II, is denied.


REMAND

The Veteran was involved in a physical assault in service on December 24, 1971, where he was attacked by a group of men and kicked multiple times in the head.  He suffered a concussion as a result of the assault. Clinical records show he was beaten about the head and upper trunk and abdomen and lost consciousness.  He was diagnosed with contusions and abrasions to the head.  The Veteran has asserted many of his claimed conditions stem from this in-service assault, in addition to other theories of service connection he has raised.

Regarding the Veteran's claim for service connection for peripheral neuropathy, the Veteran has been service-connected for diabetes mellitus, type II, since 2013, the year he was diagnosed with diabetes mellitus.  The onset of the Veteran's peripheral neuropathy is unclear, as he initially stated in an April 1999 VA examination that it began five years prior to the examination, but later has stated (in a March 2010 Decision Review Officer hearing) that it began after the in-service assault, and more recently that it began prior to the in-service assault, but following his second tour in Vietnam (May 2015 Decision Review Officer hearing).  However, at his February 2018 Board hearing, the Veteran testified that the neuropathy did not start after his Vietnam tour, and was a more recent condition, being onset in the 1990s.  A VA examiner opined in May 2013 that the Veteran's peripheral neuropathy was not related to his in-service assault, but also stated that one of the conditions which can cause peripheral neuropathy is diabetes mellitus.  The examiner did not address whether the Veteran's peripheral neuropathy was related to his service-connected diabetes mellitus, and an addendum opinion should be obtained on this matter.  

Regarding the Veteran's claim for service connection for hypertension, the Veteran testified before the Board in February 2018 that he has been on medication to control his blood pressure since 1998.  He has asserted that his hypertension was related to his service-connected PTSD, and testified before a decision review officer in February 2015 that he was not told he had hypertension at his 1973 or 1974 employment physical examination, despite having reported the opposite to a July 2011 VA examiner.  VA medical opinions have been obtained regarding whether the Veteran's hypertension is related to his in-service assault and whether it was caused by the Veteran's PTSD, but the October 2011 VA examiner who rendered the addendum opinion on the relationship of the Veteran's hypertension to his PTSD did not address whether it could have been aggravated by his PTSD, only whether it could have been caused by the PTSD.  Further, the opinion given by the October 2011 VA examiner that the PTSD did not cause the Veteran's hypertension was not supported by any rationale or explanation.

In addition, the Veteran, having served in the Republic of Vietnam during the Vietnam Era, is presumed to have had exposure to herbicide agents.  The National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  However, a medical opinion has not addressed the possibility that the Veteran's hypertension was caused by his presumed herbicide agent exposure.  As such, an addendum opinion should be obtained to address the relationship between the Veteran's hypertension and his service-connected PTSD and the relationship between the Veteran's hypertension and his herbicide agent exposure.   

Finally, regarding the Veteran's claim for service connection for a heart disability, the Veteran has been diagnosed with an ascending abdominal aortic aneurism and a bilateral iliac aortic aneurism.  The Veteran's representative has argued throughout the appeal that these conditions are synonymous with coronary artery disease.  The Veteran's VA treatment records show that the Veteran underwent a CT scan in May 2012, pursuant to which findings showed the Veteran had moderate calcific atherosclerotic disease.  The Veteran has also asserted that his heart disability is related to his diabetes mellitus.  As such, a VA examination is warranted to clarify the diagnosed heart conditions the Veteran has and their etiologies.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2015 to the present.

2.  Return the claims file to the VA examiner who rendered the May 2013 opinion regarding the Veteran's peripheral neuropathy and his in-service assault.  If the examiner is no longer available, the opinion should be rendered by another medical professional.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should answer the following questions:

A) Is it at least as likely as not (50 percent or greater) that the Veteran's peripheral neuropathy was caused or aggravated (i.e. made worse) by his service-connected diabetes mellitus, type II? Why or why not?

If aggravation is found, the examiner must identify the baseline level of severity of the peripheral neuropathy by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the peripheral neuropathy. If this cannot be done, it should be explained why.

3.  Return the claims file to the VA examiner who rendered the October 2011 addendum opinion regarding the Veteran's hypertension and his service-connected PTSD.  If the examiner is no longer available, the opinion should be rendered by another medical professional.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should answer the following questions:

A) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his service-connected PTSD? Why or why not?

B) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (i.e. made worse) by his service-connected PTSD? Why or why not?

If aggravation is found, the examiner must identify the baseline level of severity of the hypertension by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension. If this cannot be done, it should be explained why.

C)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicide agents? Why or why not? 

In answering this question, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide agent exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

4.  Schedule the Veteran for a VA heart examination.  The examiner should diagnose any current heart disability and answer the following questions:

A)  Does the Veteran now, or at any time since filing his heart disability service connection claim in May 2011, have ischemic heart disease (including, but not
limited to, acute, subacute, and old myocardial
infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)? 
In so doing, the examiner should address whether either an ascending abdominal aortic aneurism or a bilateral iliac aortic aneurism fit within the description of ischemic heart disease.  

The examiner should also indicate whether the finding on a CT scan in May 2012 that the Veteran had moderate calcific atherosclerotic disease, means that he has atherosclerotic cardiovascular disease.

B)  Is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed heart disability either began during the Veteran's military service or was caused by any incident in service?  Why or why not?

C)  Is it at least as likely as not (50 percent or greater) that the Veteran's heart disability was caused or aggravated (i.e. made worse) by his service-connected diabetes mellitus, type II? Why or why not?

If aggravation is found, the examiner must identify the baseline level of severity of the heart disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the heart disability. If this cannot be done, it should be explained why.


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


